JS 44 (Rey, 09/19)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court, This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

1. (a) PLAINTIFFS

 

Dee Sneland Security, Chad Wolf, Acting Secretary;
Immigration and Customs Enforcement, Todd Lyons, Acting Field
Office Director; Strafford County DOC, Christopher Brackett, Superintt
County of Residence of First Listed Defendant N/A
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

Gomes, Robson X.

(b) County of Residence of First Listed Plaintiff Strafford
(EXCEPT IN US. PLAINTIFF CASES)
NOTE:

c) Attorneys (Firm Name, Address, and Telephone Number)
John P. Newman, Esq., Newman Law Office, PLLC, 15 High Street,
Manchester, NH 03101, (603) 935-5603

Attorneys (If Known)

 

 

II, BASIS OF JURISDICTION (Piace an “x” in One Box Only) Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “NX” in One Box for Plaintiff
(For Diversity Caves Only) and One Box for Defendant)
O1 US. Government 113 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Governmeni Not a Party} Citizen of This State {1 O 1 Incorporated or Principal Place o4 o4
of Business In This State
(K2 U.S. Government O4 Diversity Citizen of Another State 42 © 2 Incorporated and Principal Place qos 05
Defendant (indicate Citizenship of Parties in Item FZ) of Business In Another State
Citizen or Subject of a Oo 3 O 3 Foreign Nation o6 O6
Foreign Country

 

 

 

Click here for: Nature of Suit Code Descriptions.

 

 
   

   
     

O 110 Insurance PERSONAL INJURY PERSONAL INJURY — } (CF 625 Drug Related Seizure O) 422 Appeal 28 USC 158 O 375 False Claims Act
C120 Marine O 310 Airplane CF 365 Personal Injury - of Property 21 USC 881 | C1 423 Withdrawal O 376 Qui Tam (31 USC
0 130 Miller Act (315 Airplane Product Product Liability F 690 Other 28 USC 157 3729(a))
O 140 Negotiable Instrament Liability 6 367 Health Care/ O 400 State Reapportionment
(1 150 Recovery of Overpayment [0 320 Assault, Libel & Pharmaceutical SPR R i {0 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 0 826 Copyrights O 430 Banks and Banking
O 151 Medicare Act OF 330 Federal Employers’ Product Liability O 836 Patent O 430 Commerce
O 152 Recovery of Defaulted Liability C 368 Asbestos Personal 0 835 Patent - Abbreviated 0 460 Deportation
Student Loans O 340 Marine Tujury Product New Drug Application [0 470 Racketeer Influenced and
{Excludes Veterans) OF 345 Marine Product Liability O 840 Trademark Corrupt Organizations
1 153 Recovery af Overpayment Liability PERSONAL PROPERTY E E O 480 Consumer Credit
of Veteran’s Benefits CO) 350 Motor Vehicle 0 370 Other Frand (1 710 Fair Labor Standards 1) 861 IA (1395ff) (15 USC 168E or 1692)
OF 160 Stockholders’ Suits OG 355 Motor Vehicle 1 371 Trath in Lending Act OF 862 Black Lung (923) OF 485 Telephone Consumer
OG 190 Other Contract Product Liability 0) 380 Other Personal 0 720 Labor/Management O 863 DIWC/DIWW (405(2)) Protection Act
G 195 Contract Product Liability | 360 Other Personal Property Damage Relations G 864 SSID Tide XVI (1 490 Cable/Sat TV
0) 196 Franchise Injury (3 385 Property Damage 6 740 Railway Labor Act G 865 RS! 405(g)) O 850 Securities‘Commodities/
0 362 Personal injury - Product Liability 0 751 Family and Medical Exchange

Leave Act
O 790 Other Labor Litigation
0 751 Employee Retirement

   

PRISONER PETETIONS «:
Habeas Corpus:

    

O 210 Land Condemnation O 449 Other Civil Rights

( 220 Foreclosure O 44 Voting & 463 Alien Detainee Income Security Act or Defendant)
0 230 Rent Lease & Ejectment OF 442 Employment (1 510 Motions to Vacate 0 871 IRS—Third Party
fF 240 Torts to Land 1 443 Housing/ Sentence 26 USC 7609
OF 245 Tort Product Liability Accommodations OC 530 General
290 All Other Real Property OG 445 Amer, w/Disabilities -|) 535 Death Penalty ]

Employment Other: 0 462 Naturalization Application

1 446 Amer. w/Disabilities -| 0 540 Mandamus & Other [0 465 Other Immigration
Other 0 550 Civil Rights Actions

CG 448 Education C) 555 Prison Condition
O 560 Civil Detainee -
Conditions of

Confinement

 

 

 

O 870 Taxes 18 31 Plaintiff

 

 

O 890 Other Statutory Actions

O 891 Agricultural Acts

O 8953 Environmental Matters

0 895 Freedom of Information
Act

C1 896 Arbitration

O 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

OD 950 Constitutionality of
State Statutes

 

 

V. ORIGIN (Place an “X” in One Box Only)
1 Originat

 

 

 

 

 

 

 

O2 Removed from O 3 Remanded from C1 4 Reinstatedor © 5 Transferred fom © 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
S § Us 554 5. cl Statute under which you are filing (Do not cite jurisdictional stututes unless diversity):
VL CAUSE OF ACTION Brief mr of cause:
Request for Writ of Habeas Corpus or other Injunctive Relief
VII. REQUESTED IN 1) CHECK IF THIS IS A CLASS ACTION DEMAND $ Py) l: { CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. Lh i ‘unckiue keket — juRy DEMAND: Yes No
VOW. RELATED CASE(S) ; ;
IF ANY (See dnsineenonsTDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
04/15/2020 ‘sf John P. Newman

 

FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP IUDGE

MAG, JUDGE
